Dismissed and Memorandum Opinion filed May 7, 2009








Dismissed and Memorandum Opinion filed May 7, 2009.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-08-00752-CV
____________
 
EFREM SEWELL, Appellant
 
V.
 
THE OFFICE OF THE ATTORNEY GENERAL, Appellee
 

 
On
Appeal from the 165th District Court
Harris
County, Texas
Trial
Court Cause No. 2008-25058
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed August 4, 2008.  On April 24, 2009, appellant filed a AMotion for Non-Suit,@ claiming appellant no longer desires
to prosecute this appeal.  We construe
the motion as a motion to dismiss the appeal. 
See Tex. R. App. P. 42.1.  Accordingly, the motion is granted and the
appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Anderson, Guzman, and Boyce.